Citation Nr: 0115749	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  97-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1968 and served in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
narcolepsy, at the time rated as 20 percent disabling.  He 
was also denied service connection for headaches and 
residuals of a neck injury. 

In an August 1998 Board decision, the veteran was granted an 
increased rating for narcolepsy to 100 percent.  The Board 
remanded the issue of service connection for headaches and in 
July 1999, the RO granted service connection for headaches.  
Consequently, the issues of an increased rating for 
narcolepsy and service connection for headaches are no longer 
in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was involved in two truck accidents in 
service in 1967: one where another truck hit his truck from 
behind, and the other where his truck hit a landmine.

3.  The veteran has a current diagnosis of degenerative joint 
disease of the cervical spine.  

4.  The veteran's degenerative joint disease of the cervical 
spine is related to the two truck accidents the veteran was 
involved in during service.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the 
cervical spine disability is granted.  38 U.S.C.A. § § 1110, 
5107 (West 1991), 38 C.F.R. § § 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for the 
cervical spine, but do show treatment for a number of other 
disorders.  At the veteran's separation examination in 
November 1968, the veteran's spine was evaluated as normal.  
On his report of medical history form, he placed a check in 
the no box in response to whether he either had or had ever 
had arthritis or bone, joint, or other deformity.  

Service personnel records show that the veteran served in 
Vietnam from September 1966 to September 1967.

In a statement received in July 1997, the veteran wrote that 
he served in Vietnam from September 1966 to September 1967 
with the Howitzer Battery, 3rd Squadron, 11th Armored Cavalry 
Regiment, U. S. Army, driving a five ton ammunition truck 
carrying projectiles and gun powder for self-propelled 155 
mm. howitzers.  He wrote that he was injured twice during 
combat conditions.  

Regarding the first injury, the veteran wrote that the injury 
occurred on May 21, 1967, when the convoy he was in was 
ambushed.  He indicated that a platoon of "APCs" from K 
Troop, 3/11th Cavalry came under heavy weapons fire and 
forced the convoy to a dead stop.  He wrote that in the 
resulting confusion, his truck was rammed from behind by 
another 5 ton truck coming out of a blind turn in the jungle 
at a high rate of speed trying to catch up with the convoy.  
He indicated that he was about 15-20 feet behind another 
truck and that his truck was pushed into it, at which point 
his truck bounced between the two vehicles several times, 
leaving him with a whiplash type neck injury.  He noted that 
his platoon returned fire, and that after things cooled down, 
he was taken to the squadron aid station.  He wrote that 
after icing his neck, he returned to the battery area while 
more serious injuries were brought in.  

Regarding the second neck injury, the veteran wrote that this 
happened approximately July 21, 1967 when elements of the 3rd 
squadron, including HOW 3/11, were returning from a position 
near an old rock quarry to his base camp at Xuan Loc.  He 
wrote that while driving his truck accompanied by his shotgun 
rider, his truck hit an anti-tank mine.  He indicated that 
the truck was destroyed, and that he and his fellow rider 
were thrown up and out of the truck.  He stated that his neck 
was injured again, treated with ice, with nothing more being 
said or done about it.  

The veteran was afforded a hearing before the RO in October 
1997, a transcript of which has been associated with the 
claims folder.  He described two events in service where he 
hurt his neck.  He testified that during an ambush on April 
15th, he was driving a truck, when the truck behind him hit 
his truck, propelling it into the truck in front of him, and 
causing his truck to bounce between the two trucks.  He 
stated that after the ambush was over, he went up to go to 
the squadron aids station, and all he got was some ice for 
his neck.  He testified that he felt foolish seeking 
treatment for his neck when there were so many people more 
seriously ambushed during the ambush.  He stated that the 
ambush could have happened on May 21, 1967.  He testified 
that his battery medic told him to go to the squadron aid 
station, and that the doctor told him to just go back and put 
ice on his neck.  

He testified that he hurt his neck again 5 months later, when 
his truck hit an anti-tank mine causing him to be thrown from 
the truck, wrenching his neck.  He stated that his truck was 
demolished in the incident, and that the incident took place 
in either mid to late July or early August.  He stated that 
he went to the medic again, who sent him to the aids station, 
and that he was given ice.  He described being in several 
accidents after service.  He stated that he wore a soft 
collar for awhile, but did not get any benefit from it.  

In an October 1997 statement, P. L. wrote that he had known 
the veteran for 31 years.  He wrote that he had served with 
the veteran in the 11th Armored Cavalry Regiment from May 
1966 until he returned to the United States from Vietnam in 
July 1967.  He wrote that while in Vietnam, his unit was 
attacked and the veteran's truck hit a landmine while he was 
in base camp waiting to rotate.  He wrote that the story that 
came in was that the veteran had been hurt, and that the 
veteran's truck was run into on another occasion.  He wrote 
that in the years since, the veteran had complained of 
persistent severe head and neck pain.  

Private treatment records from 1996 and 1998 show that the 
veteran was seen for his neck.  In 1998, a chiropractor wrote 
that the veteran was involved in an accident in December 1996 
when his automobile was struck from behind, resulted in the 
veteran receiving a "whiplash type injury".  

The veteran underwent a VA examination for his spine in March 
1999.  The examiner stated that he did not find any 
documentation of treatment for the cervical spine while in 
service.  The examiner stated that the service medical 
records showed an episode of lower back pain from May 27, 
1964, while in basic training.  The veteran stated that he 
was involved in two severe motor vehicle accidents while in 
service, at which time he received treatment, including ice 
for the cervical spine.  Diagnostic impression was cervical 
sprains and strains with evidence of degenerative joint 
disease which was confirmed by magnetic resonance imaging 
scan.  

The examiner commented that it was with a reasonable degree 
of medical probability or more likely than not that his 
cervical spine injuries were a result of the two motor 
vehicle accidents which the veteran sustained in service.  

The veteran underwent a VA neurological examination in March 
1999.  The examiner noted that the veteran had had cervical 
spine x-rays in 1997 which showed spurs at C3-4-5-6 
consistent with degenerative changes and a small separate 
bony calcific density anterior to C6-7.  The examiner noted 
that the veteran had had a motor vehicle accident in 1983 
where he sustained a concussion and "LOC" as he was thrown 
from the car, as well as two other accidents in 1994 and 
1996.  It was also noted that the veteran had had a number of 
interventions in the past including osteopathic manipulation, 
and physical therapy.  It was noted that he had an MRI of the 
cervical spine in 1996 and 1998 which showed disk bulges, 
some neuroforaminal stenoses, secondary to bone spurs and 
facet disease at C5-6, more on the right, and facet disease 
and disk bulges from C3 through C7.  The veteran stated that 
he had noticed in the past couple of months that when he 
turned his head, particularly to the right, he experienced a 
tingling and numbness sensation across his shoulders, down 
his neck, into his legs and toes, that lasted for several 
days, and that this recurred every couple of months.  
Examination showed that neck flexion and extension were full.  
Rotation was less than 30 degrees.  Under assessment, the 
examiner wrote that the veteran had evidence for cervical 
radiculopathy and thoracic outlet syndrome.  

In a May 2000 addendum, the examiner wrote that the service 
medical records did not have any record of a motor vehicle 
accident during service.  


Analysis

All relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

As described above, there are three necessary elements needed 
to grant service connection.  The veteran has clearly 
satisfied two of the three elements.  First, the evidence 
shows that the veteran has a current disability.  At a VA 
orthopedic examination in March 1999, the veteran was 
diagnosed with cervical sprains and strains with evidence of 
degenerative joint disease.  Second, a medical examiner has 
provided a nexus between the veteran's current disability and 
service.  At the VA orthopedic examination in March 1999, 
after examining the entire record (including the evidence 
showing post-service auto accidents), the examiner commented 
that it was more likely than not that the veteran's cervical 
spine injuries were a result of the two motor vehicle 
accidents which the veteran sustained in service.  

The case turns on the question of whether or not the veteran 
actually was involved in the two truck accidents in service 
he has described.  The service medical records are entirely 
negative for treatment of any neck injuries in service, and 
the veteran's spine was evaluated as normal at separation in 
November 1968.  Although the service medical record show 
treatment for many other disorders in service, they do not 
show any treatment for the veteran's neck, and they do not 
make reference to any truck accidents.  

On the other hand, the veteran has described in great detail 
two truck accidents in service between April and July 1967 
where he hurt his neck.  According to the veteran, one 
accident occurred when a convoy he was in was ambushed, 
resulting in confusion so that the truck in back of his 
rammed into his truck.  The second accident allegedly 
occurred when his truck hit an anti-truck mine.  Regarding 
why there was no documentation of treatment for his neck in 
service, he indicated that he only received ice treatment 
from a squadron aid station because more serious injuries had 
to be treated first.  If the accidents occurred as the 
veteran described them, this explanation as to why he did not 
seek treatment for his neck immediately after the accidents 
is certainly plausible.  

The veteran has consistently described the two truck 
accidents on different occasions - once in a July 1997 
statement, and again at an October 1997 hearing.  On both 
occasions, the veteran's version of the truck accidents was 
consistent.  Also, the evidence shows that the veteran served 
in a unit where these types of truck accidents were likely 
(Howitzer Battery, 3rd Squadron, 11th Armored Cavalry 
Regiment).  Furthermore, the veteran has submitted a lay 
statement (October 1997 from P. L.) in which the individual 
wrote that he had served with the veteran in Vietnam in the 
11th Armored Cavalry Regiment, and that during service, he 
had heard that the veteran had been hurt in the two truck 
accidents that the veteran described.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In light of the aforementioned 
facts (veteran serving in a unit where truck accidents were 
likely, the veteran's consistent description of the accidents 
on several occasions, and the lay statement from someone who 
served with the veteran who verified the version's of 
events), the veteran's testimony is deemed credible and 
outweighs the negative evidence showing no truck accidents in 
service or no treatment for any neck disorders in service.  

In summary, the evidence is in relative equipoise regarding 
whether the truck accidents happened in service as the 
veteran described.  Based on the veteran's credible 
testimony, and granting him the benefit of the doubt, the 
evidence establishes that the veteran's current neck disorder 
(degenerative joint disease of the cervical spine) is related 
to the two truck accidents which he was involved in during 
service.  Thus, the grant of entitlement to service 
connection is warranted for degenerative joint disease of the 
cervical spine.  



ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



